Opinion by
Orlady, J.,
All doubt as to whether the plaintiff was an employee of John W\ Bonta or of the defendant was due to the intimacy of the business operations between that individual and the defendant corporation which was developed through his energy.
The methods employed in the complex business management, and the dividing line between the ending of the one enterprise and the beginning of the other were, naturally confusing to the employees, and as the community of interest yet exists, it is reasonably to be expected that the amount recovered by this plaintiff will be equitably adjusted between the parties whose lax and complex business methods have produced this litigation, but the facts were all fairly submitted to the only tribunal empowered to determine them, .and we do not find any error to justify a reversal.
The judgment is affirmed.